Citation Nr: 0930863	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-03 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to an effective date earlier than April 1999 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 
1971.  He served subsequently in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and August 2006 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Montgomery, Alabama.

The veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the claims 
folder.

The issues of entitlement to service connection for a back 
disability and a bilateral knee disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A May 2009 written statement reflects that the Veteran 
withdrew his appeal claiming entitlement to an earlier 
effective date for the grant of service connection for 
bilateral hearing loss.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of entitlement to an 
earlier effective date for the grant of service connection 
for bilateral hearing loss are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

The Veteran's May 2009 written statement clearly indicates 
his desire to withdraw the appeal with respect to the issue 
of entitlement to an earlier effective date for the grant of 
service connection for bilateral hearing loss.  As there 
remain no allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the issue on appeal.

ORDER

The appeal claiming entitlement to an effective date earlier 
than April 1999 for the grant of service connection for 
bilateral hearing loss is dismissed.


REMAND

The Veteran contends that he developed a back and bilateral 
knee disability as a result of jumping out of helicopters 
during service in the Army and Army National Guard.

Initially, the Board notes that the record reflects diagnoses 
of osteoarthritis of the back and degenerative joint disease 
of the right knee.  While it also reflects complaints of left 
knee pain, the record is currently absent of any diagnosed 
knee pathology.  

A review of the record indicates a history of treatment at VA 
medical facilities in Alabama, Mississippi, and Michigan.  It 
appears there are outstanding pertinent records from each of 
these facilities.  Specifically, the Veteran has reported 
back and knee treatment at the VA Medical Center (VAMC) in 
Allen Park, Michigan in 1971 or 1972.  However, the claims 
folder does not include records from this facility, or 
indicate any attempt by the RO to obtain such.  Additionally, 
while the claims folder contains records of treatment at the 
VAMC in Mobile, Alabama from November 1999 to July 2001, and 
from January 2005 to November 2008, a November 2001 treatment 
report from the VAMC in North Chicago indicates a recent knee 
aspiration at the Mobile VA facility which is not reflected 
in these records.  (The Board notes that there do not appear 
to be outstanding treatment records from the North Chicago 
VAMC).  Further, although the Veteran testified that he 
received knee treatment at the VAMC in Biloxi, Mississippi in 
2000 or 2001, the earliest records of treatment at this 
facility are in January 2005.  On remand, the RO should 
attempt to obtain outstanding treatment records from the 
Alabama, Mississippi, and Michigan VA facilities as 
indicated.

Lastly, while the record contains verification of the 
Veteran's active duty service in the Army from July 1969 to 
April 1971, it does not appear that his Army National Guard 
service after that period was ever verified, or that 
personnel and/or all medical records that may have been 
created in connection with such service were obtained. 

Accordingly, the case is REMANDED for the following action:

1.	With any necessary 
assistance/clarification from the 
Veteran, obtain records of all back and 
knee treatment at the following VA 
medical facilities for the following 
time periods: 1) Allen Park, Michigan 
since January 1971; 2) Mobile, Alabama 
from July 2001 to January 2005; 3) 
Biloxi, Mississippi from January 2000 
to January 2005.  

2.	Contact the National Personnel Records 
Center, or other appropriate entity, 
and request verification of the 
Veteran's National Guard service after 
April 1971. Additionally, request all 
available personnel/medical records as 
may have been created in connection 
with National Guard service after April 
1971 .  If any such records are 
unavailable, formal documentation of 
this fact should be associated with the 
claims folder.

3.	Upon completion of the above, and any 
further development as may be indicated 
thereby (including but not limited to 
an appropriate VA examination), 
readjudicate the Veteran's claims.  If 
such action does not resolve the 
claims, a supplemental statement of the 
case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claim should 
be returned to this Board for further 
appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 





Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


